11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

State Farm Mutual Automobile                 * From the 385th District Court
Insurance Company and Juan Enriquez,           of Midland County,
                                               Trial Court No. CV54819.

Vs. No. 11-21-00042-CV                       * April 23, 2021

Rosalia Lopez Mendoza,                       * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered the motion to dismiss the petition for permission to
pursue permissive appeal filed by State Farm Mutual Automobile Insurance
Company and Juan Enriquez. This court concludes that the motion should be
granted. Therefore, in accordance with this court’s opinion, the motion to dismiss
is granted, and the petition for permission to pursue a permissive appeal is
dismissed.